
	

113 S2638 IS: Natural Gas Export Certainty Act of 2014
U.S. Senate
2014-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2638
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2014
			Mr. Hoeven introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Natural Gas Act to provide certainty with respect to the timing of Department of
			 Energy decisions to approve or deny applications to export natural gas.
	
	
		1.Short title
			This Act may be cited as the
		  Natural Gas Export Certainty Act of 2014.2.Regulatory certaintySection 3 of the Natural Gas Act (15 U.S.C. 717b) is amended by adding at the end the following:(g)Deadline for certain applications for exportation of natural gas(1)LNG terminals(A)In generalSubject to subparagraph (B), the Commission shall make a public interest determination and issue an
			 order under subsection (a) for an application for the exportation of
			 natural gas to a foreign country through a particular LNG terminal not
			 later than 45 days after receipt of an application under subsection (e)
			 for—(i)the conversion of that LNG terminal into an LNG import or export facility; or(ii)the construction of that LNG terminal.(B)LimitationSubparagraph (A) shall only apply to applications for the exportation of natural gas to a foreign
			 country under subsection (a) that  have been pending for a period of not
			 less than 180 calendar days.(2)ApplicationThis subsection shall not apply with respect to an application under subsection (a) for the
			 exportation of natural gas—(A)to a foreign country—(i)to which the exportation of natural gas is otherwise prohibited by law; or(ii)described in subsection (c); or(B)if the Commission has made a contingent determination with respect to the application.(3)EffectExcept as specifically provided in this subsection, nothing in this subsection affects the
			 authority of
			 the Commission to review, process, and make a determination with respect
			 to an application for the exportation of natural gas.(h)Judicial Action(1)In generalThe United States Court of Appeals for the circuit in which an export facility will be located
			 pursuant to an application described in subsection (a) shall have original
			 and exclusive jurisdiction over any civil action for the review of—(A)an order issued by the Secretary of Energy with respect to the application; or(B)the failure of the Secretary to issue a decision on the application.(2)OrderIf the Court in a civil action described in paragraph (1) finds that the Secretary has failed to
			 issue a decision on the application as required under subsection (a), the
			 Court shall order the Secretary to issue the decision not later than 30
			 days after the date of the order of the Court.(3)Expedited considerationThe Court shall—(A)set any civil action brought under this subsection for expedited consideration; and(B)set the matter on the docket as soon as practicable after the filing date of the initial pleading..
		
